Citation Nr: 0619288	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-37 741A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) under 
Chapter 35, Title 38, of the United States Code, for a period 
of enrollment at PB Cosmetology Education Centre from 
September 14, 1998, to August 31, 1999.



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from 
November 1969 to April 1971.  The appellant is his daughter.  
She appealed to the Board of Veterans' Appeals (Board) from a 
December 2002 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York.

Regrettably, because further development of the evidence is 
needed before the Board can make a decision, this appeal is 
being REMANDED to the RO via the Appeals Management Center 
(AMC).  VA will notify the appellant if further action is 
required on her part.


REMAND

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The VCAA and implementing regulations were enacted 
during the pendency of this appeal, but insufficient steps 
were taken by the RO to comply with this law.  In particular, 
the VCAA requires that VA provide notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Such notice 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  In this 
case, the RO failed to provide VCAA notice to the appellant.  
So a remand is unfortunately required to ensure she is 
provided this requisite notice before deciding her appeal.

In addition, the RO failed to address two important 
provisions concerning the commencing date for an award of 
DEA.  The first provision involves informal claims, and the 
second provision involves an exception made when a claim is 
filed within one year of being notified of DEA eligibility.  

Generally, under 38 C.F.R. § 21.4131(d)(1)(ii) (2005), the 
commencing date of an award of education assistance is one 
year before the date of claim.  In this case, the RO denied 
the appellant's claim for retroactive DEA benefits because 
she had not filed a formal application (VA Form 22-5490) 
until November 21, 2002, and therefore the RO determined she 
was ineligible for payment of DEA benefits prior to one year 
earlier - November 21, 2001.

38 C.F.R. § 21.1029(b)(1) defines the "date of claim" 
for an informal claim.  Under this provision, if an 
informal claim is filed and VA receives a formal claim 
within one year of the date VA requests it, the date of 
claim is the date VA received the informal claim.  An 
informal claim is any communication from an individual, 
authorized representative, or Member of Congress on that 
individual's behalf indicating a desire on the part of 
the individual to claim or to apply for VA-administered 
educational assistance.  See 38 C.F.R. § 21.1029(d).

Here, the veteran sent the RO correspondence in November 
1999, June and December 2000, and January and April 2001 
inquiring about various benefits related to his two 
children.  More specifically, in a November 1999 letter, 
he submitted his children's birth certificates, 
social security numbers, and a VA Form 21-674 (Request 
for Approval of School Attendance) for his daughter.  He 
expressly asked the RO to consider this information for 
his daughter for "child allotment and education 
benefits."  


The RO, however, has not addressed whether this November 
1999 letter or the subsequent correspondence constituted 
an informal claim.  See 38 C.F.R. §§ 3.155, 21.1029.  So 
a remand is required to determine whether an informal 
claim was filed prior to the November 2002 
formal application, and to provide the appellant notice 
of the pertinent statutes and regulations concerning 
informal claims.  

Aside from this, the RO did not address whether 38 U.S.C.A. § 
5113 (West 2002) is relevant to the present claim.  This law 
provides that, when determining the effective date of an 
award under Chapter 35 based on an original claim, 
the Secretary of VA may consider the eligible individual's 
application as having been filed on the eligibility date of 
the individual if the eligibility date is more than one year 
before the date of the initial rating decision.  38 C.F.R. § 
5113(b)(1).  An individual is eligible if she submits to the 
Secretary an original application for educational assistance 
under Chapter 35 of this title within a year of the date that 
the Secretary makes the rating decision, claims such 
educational assistance for pursuit of an approved program of 
education during a period preceding the one-year period 
ending on the date on which the application was received, and 
would have been entitled to such assistance if the 
application had been submitted on the individual's 
eligibility date.  38 U.S.C.A. § 5113(b)(2).

The August 2004 statement of the case (SOC) that was sent to 
the appellant failed to include a discussion of 38 U.S.C.A. § 
5113 or 38 C.F.R. §§ 3.155, 21.1029.  A summary of applicable 
laws and regulations with appropriate citations and a 
discussion of how such laws and regulations affect the 
determination must be included in the SOC.  38 C.F.R. § 
19.29.  So a remand is required to correct this defect, as 
well.



Accordingly, this case is REMANDED for the following action:

1.  Send the appellant a VCAA notice 
letter pertaining specifically to her 
claim for DEA benefits.  In particular, 
ensure that the notification requirements 
and development procedures contained in 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 and 
their implementing regulations, especially 
38 C.F.R. § 3.159(b) and (c)(2), are 
satisfied.  Also ensure compliance with 
the recent Dingess/Hartman decision.

2.  Then readjudicate the appellant's 
claim in light of any additional evidence 
obtained.  Consider whether any of the 
correspondence received from the veteran 
or the appellant was an informal claim for 
benefits, and whether 38 U.S.C.A. § 5113 
applies to this case.  If the claim 
is not granted to her satisfaction, 
prepare a supplemental statement of the 
case (SSOC) with a summary of 38 U.S.C.A. 
§ 5113 and 38 C.F.R. §§ 3.155, 
21.1029(b)(1), and a discussion of how 
these laws and regulations affect the 
determination.  Send a copy of the SSOC to 
her, and give her time to respond before 
returning the case to the Board for 
further appellate consideration.  

No action is required of the appellant until further notice 
is received.  By this action, the Board intimates no opinion, 
legal or factual, as to the ultimate disposition warranted in 
this case.  

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


